


109 HR 6171 IH: To authorize appropriations for the National Veterans

U.S. House of Representatives
2006-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6171
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2006
			Mrs. Davis of
			 California (for herself, Mr.
			 Evans, and Ms. Herseth)
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To authorize appropriations for the National Veterans
		  Business Development Corporation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Corporation Reauthorization and Enhancement Act of 2006.
		2.National Veterans
			 Business Development Corporation
			(a)Authorization of
			 appropriationsParagraph (1) of subsection (k) of section 33 of
			 the Small Business Act (15 U.S.C. 657c(k)(1)) is amended to read as
			 follows:
				
					(1)In
				generalThere are authorized to be appropriated to the
				Corporation to carry out this section—
						(A)$4,000,000 for
				fiscal year 2008;
						(B)$3,000,000 for
				each of fiscal years 2009 and 2010; and
						(C)$2,000,000 for
				each of fiscal years 2011 and
				2012.
						.
			(b)Private
			 fundingSuch subsection is amended by striking paragraphs (2) and
			 (3) and inserting the following new paragraph (2):
				
					(2)Private and
				public funding partnershipThe Corporation shall seek to raise
				private funds in order to leverage funds appropriated by
				law.
					.
			(c)Members of
			 National Guard and Reserve ComponentSubsection (b)(2) of such
			 section is amended by inserting members of the reserve
			 components, after service-disabled veterans,.
			(d)Expansion of
			 Board of DirectorsSubsection (c) of such section is
			 amended—
				(1)in paragraph (1)
			 by striking three nonvoting ex officio members and inserting
			 seven nonvoting ex officio members;
				(2)in paragraph (3),
			 by inserting the Secretary of Labor, the Secretary of Commerce, the
			 Secretary of Education, the chief executive officer of the Corporation,
			 after Secretary of Defense,; and
				(3)by striking
			 paragraph (4) and redesignating paragraphs (5) through (11) as paragraphs (4)
			 through (10), respectively.
				(e)Advisory
			 committee; use of mailsSuch section is further amended by
			 striking subsections (h) and (i) and redesignating subsections (j) and (k) as
			 subsections (h) and (j), respectively.
			(f)Veteran
			 notificationSuch section, as amended by subsections (c) and (e),
			 is further amended by inserting after subsection (h), as redesignated by
			 subsection (e), the following new subsection:
				
					(i)Veteran
				notificationThe Secretary of Veterans Affairs and the Secretary
				of Labor shall make available to veterans information describing the services
				provided by the
				Corporation.
					.
			(g)GAO
			 report
				(1)Audit and report
			 requiredNot later than two years after the date of the enactment
			 of this Act, the Comptroller General shall conduct an audit, in accordance with
			 generally accepted auditing standards, of the National Veterans Development
			 Corporation and evaluate the effectiveness of the Corporation in carrying out
			 the purposes under section 33(b) of the Small Business Act, and submit to
			 Congress a report on the results of the audit and evaluation.
				(2)Access to
			 recordsIn conducting the audit pursuant to paragraph (1),
			 appropriate representatives of the Comptroller General shall have access to all
			 books, accounts, financial records, reports, files and other papers, items, or
			 property in use by the National Veterans Development Corporation, as necessary
			 to facilitate such audit, and such representatives shall be afforded full
			 facilities for verifying transactions with the balances.
				
